Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 1 of 19 PagelID 1

United States District Court
Middle District of Florida
Tampa Division
Brittany Williams Case No.: 8:2 I-cv- 14 s7- “WFEI-sePF
(Plaintiff)
Vs.
Professional Marketing & Management Inc.
(Defendant)
Lawsuit

Filed in the Tampa Division Middle District Court in pursuant to Rule 32
and 7004(a) (1) of the Florida Rules of Civil Procedure, Brittany Williams (Plaintiff),
foregoing, mailing address at 14330 58th St. N #4102, Clearwater, FL 33760, has
filed a lawsuit against Professional Marketing & Management Inc. (Defendant),
foregoing, located at 2200 Gladys St. Largo, FL 33774, which is where Plaintiff
signed her lease, for violation of the Title II of the Florida Civil Rights Act of
1964, also known as business tort, for gender discrimination, violation of the
Federal Fair Housing Act for failure to negotiate the past due rent, for premises
liability according to Florida law for the apartment complex lacking security, and
for violation of Florida S.S. 760.01 FS, which is the Florida Civil Rights Act of
1992, Injunctive Relief against Discrimination in Places of Public

Accommodation for displaying race, color, and religion discrimination.

Title II of the Civil Rights Act of 1964 prohibits discrimination in numerous
settings including: employment, education, voting, and public accommodations.

Specifically, Title II prohibits discrimination on the basis of race, color, religion,
 

 

Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 2 of 19 PagelD 2

or national origin in places of public accommodations and provides injunctive

relief for such violations.

SEC. 201. (a) All persons shall be entitled to the full and equal enjoyment of
the goods, services, facilities, and privileges, advantages, and accommodations of
any place of public accommodation, as defined in this section, without
discrimination or segregation on the ground of race, color, religion, or national
origin.

(b) Each of the following establishments which serves the public is a place
of public accommodation within the meaning of this title if its operations affect

commerce, or if discrimination or segregation by it is supported by State action:

(1) any inn, hotel, motel, or other transient guests, other than an
establishment

located within a building which contains not more than five rooms for rent
(2) or hire and which is actually occupied by the proprietor of such

establishment as his residence;

(3) any restaurant, cafeteria, lunchroom, lunch counter, soda fountain, or
other facility principally engaged in selling food for consumption on the
premises, including, but not limited to, any such facility located on the premises

of any retail establishment; or any gasoline station;

(4) any motion picture house, theater, concert hall, sports arena, stadium or

other place of exhibition or entertainment; and

(5) any establishment (A)(I) which is physically located within the premises
of any establishment otherwise covered by this subsection, or (i) within the
premises of which is physically located any such covered establishment,

and (B) which holds itself out as serving patrons of such covered establishment.

-2-
 

Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 3 of 19 PagelD 3

(c) The operations of an establishment affect commerce within the meaning
of this title if (1) it is one of the establishments described in paragraph (1) of

subsection (b); (2) in the case of an establishment described in paragraph

(1) of subsection (b), it serves or offers to serve interstate travelers ora
substantial portion of the food which it serves, or gasoline or other products

which it sells, has moved in commerce;

(2) in the case of an establishment described in paragraph (3) of
subsection (b), it customarily presents films, performances, athletic teams,
exhibitions, or other sources of entertainment which move in commerce;
and (4) in the case of an establishment described in paragraph (4) of
subsection (b), it is physically located within the premises of, or there is
physically located within its premises, an establishment the operations of which
affect commerce within the meaning of this subsection. For purposes of this
section, "commerce" means travel, trade, traffic, commerce, transportation, or
communication among the several States, or between the District of Columbia
and any State, or between any foreign country or any territory or possession and
any State or the District of Columbia, or between points in the same State but

through any other State or the District of Columbia or a foreign country.

(d) Discrimination or segregation by an establishment is supported by State
action within the meaning of this title if such discrimination or segregation (1) is
carried on under color of any law, statute, ordinance, or regulation; or (2) is
carried on under color of any custom or usage required or enforced by officials of
the State or political subdivision thereof; or (3) is required by action of the State
or political subdivision thereof. (e) The provisions of this title shall not apply to a
private club or other establishment not in fact open to the public, except to the
extent that the facilities of such establishment are made available to the

customers or patrons of an establishment within the scope of subsection (b). SEC.

-3-
 

Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 4 of 19 PagelD 4

202. All persons shall be entitled to be free, at any establishment or place,
from discrimination or segregation of any kind on the ground of race, color,
religion, or national origin, if such discrimination or segregation is or purports to
be required by any law, statute, ordinance, regulation, rule, or order of a State or

any agency or political subdivision thereof.

SEC. 203. No person shall (a) withhold, deny, or attempt to withhold or
deny, or deprive or attempt to deprive, any person of any right or privilege
secured by section 201 or 202, or (b) intimidate, threaten, or coerce, or attempt to
intimidate, threaten, or coerce any person with the purpose of interfering with
any right or privilege secured by section 201 or 202, or (c) punish or attempt to
punish any person for exercising or attempting to exercise any right or privilege

secured by section 201 or 202.

SEC. 204. (a) Whenever any person has engaged or there are reasonable
grounds to believe that any person is about to engage in any act or practice
prohibited by section 203, a civil action for preventive relief, including an
application for permanent or temporary injunction, restraining order, or other
order, may be instituted by the person aggrieved and, upon timely application,
the court may, in its discretion, permit the Attorney General to intervene in such
civil action if he certifies that the case is of general public importance. Upon
application by the complaint and in such circumstances as the court may deem
just, the court may appoint an attorney for such complaint and may authorize the

commencement of the civil action without the payment of fees, costs, or security.

(b) In any action commenced pursuant to this title, the court, in its
discretion, may allow the prevailing party, other than the United States, a
reasonable attorney's fee as part of the costs, and the United States shall be liable

for costs the same as a private person.
 

Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 5 of 19 PagelD 5

(c) In the case of an alleged act or practice prohibited by this title which
occurs in a State, or political subdivision of a State, which has a State or local law
prohibiting such act or practice and establishing or authorizing a State or local
authority to grant or seek relief from such practice or to institute criminal
proceedings with respect thereto upon receiving notice thereof, no civil action
may be brought under subsection (a) before the expiration of thirty days after
written notice of such alleged act or practice has been given to the appropriate
State or local authority by registered mail or in person, provided that the court
may stay proceedings in such civil action pending the termination of State or

local enforcement proceedings.

(d) In the case of an alleged act or practice prohibited by this title which
occurs in a State, or political subdivision of a State, which has no State or local
law prohibiting such act or practice, a civil action may be brought under

subsection

(a): Provided, That the court may refer the matter to the Community
Relations Service established by title X of this Act for as long as the court believes
there is a reasonable possibility of obtaining voluntary compliance, but for not
more than sixty days: Provided further, That upon expiration of such sixty-day
period, the court may extend such period for an additional period, not to exceed
a cumulative total of one hundred and twenty days, if it believes there then exists

a reasonable possibility of securing voluntary compliance.

SEC. 205. The Service is authorized to make a full investigation of any
complaint referred to it by the court under section 204(d) and may hold such
hearings with respect there to as may be necessary. The Service shall conduct any
hearings with respect to any such complaint in executive session, and shall not
release any testimony given therein except by agreement of all parties involved

in the complaint with the permission of the court, and the Service shall endeavor

-5-
 

Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 6 of 19 PagelD 6

to bring about a voluntary settlement between the parties.

SEC. 206. (a) Whenever the Attorney General has reasonable cause to believe that
any person or group of persons is engaged in a pattern or practice of resistance to
the full enjoyment of any of the rights secured by this title, and that the pattern
or practice is of such a nature and is intended to deny the full exercise of the
rights herein described, the Attorney General may bring a civil action in the
appropriate district court of the United States by filing with it a complaint
(1)signed by him (or in his absence the Acting Attorney General), (2) setting forth
facts pertaining to such pattern or practice, and (3) requesting such preventive
relief, including an application for a permanent or temporary injunction,
restraining order or other order against the person or persons responsible for
such pattern or practice, as he deems necessary to insure the full enjoyment of

the rights herein described.

(b) In any such proceeding the Attorney General may file with the clerk of
such court a request that a court of three judges be convened to hear and
determine the case. Such request by the Attorney General shall be accompanied
by a certificate that, in his opinion, the case is of general public importance. A
copy of the certificate and request for a three-judge court shall be immediately
furnished by such clerk to the chief judge of the circuit (or in his absence, the
presiding circuit judge of the circuit) in which the case is pending. Upon receipt
of the copy of such request it shall be the duty of the chief judge of the circuit or
the presiding circuit judge, as the case may be, to designate immediately three
judges in such circuit, of whom at least one shall be a circuit judge and another of
whom shall be a district judge of the court in which the proceeding was
instituted, to hear and determine such case, and it shall be the duty of the judges
so designated to assign the case for hearing at the earliest practicable date, to

participate in the hearing and determination thereof, and to cause the case to be

-6-
 

Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 7 of 19 PagelD 7

in every way expedited. An appeal from the final judgment of such court will lie
to the Supreme Court. In the event the Attorney General fails to file such a
request in any such proceeding, it shall be the duty of the chief judge of the
district (or in his absence, the acting chief judge) in which the case is pending
immediately to designate a judge in such district to hear and determine the case.
In the event that no judge in the district is available to hear and determine the
case, the chief judge of the district, or the acting chief judge, as the case may be,
shall certify this fact to the chief judge of the circuit (or in his absence, the acting
chief judge) who shall then designate a district or circuit judge of the circuit to

hear and determine the case.

It shall be the duty of the judge designated pursuant to this section to
assign the case for hearing at the earliest practicable date and to cause the case to

be in every way expedited.

SEC. 207. (a) The district courts of the United States shall have jurisdiction
of proceedings instituted pursuant to this title and shall exercise the same
without regard to whether the aggrieved party shall have exhausted any

administrative or other remedies that may be provided by law.

(b) The remedies provided in this title shall be the exclusive means of
enforcing the rights based on this title, but nothing in this title shall preclude any
individual or any State or local agency from asserting any right based on any
other Federal or State law not inconsistent with this title, including any statute or
ordinance requiring nondiscrimination in public establishments or
accommodations, or from pursuing any remedy, civil or criminal, which may be

available for the vindication or enforcement of such right.

The Civil Rights Act of 1968, more commonly known as the Fair Housing
Act, was the third major civil rights law passed in the 1960s. It followed the Civil

-7-
 

Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 8 of 19 PagelD 8

Rights Act of 1964, which outlawed discrimination and Jim Crow segregation in
employment, schools and public places, and the Voting Rights Act of 1965, which
outlawed racial discrimination in voting. The Fair Housing Act, passed a week

after the assassination of Dr. Martin Luther King Jr., has a complicated history.

The Fair Housing Act prohibits discrimination in the sale, rental, and
financing of housing based on race, color, national origin, religion, sex, familial
status, and disability. The Fair Housing Act has two main purposes — one is to
prevent discrimination and reverse housing segregation. The part of the law that
calls for the reversal of segregation is necessary because decades of unjust
government practices have led to the presence of housing segregation today.
Research shows that people of color are most likely to live in neighborhoods with
limited access to good jobs, healthy food, adequate schools, and other resources
needed for success. Jurisdictions enforcing desegregation is one way to work
towards a more integrated society where everyone has equal access to

opportunity.

The Fair Housing Act protects people from discrimination when they are
renting or buying a home, getting a mortgage, seeking housing assistance, or
engaging in other housing-related activities. Additional protections apply to

federally-assisted housing.
In addition, it is illegal discrimination to:

Threaten, coerce, intimidate or interfere with anyone exercising a fair housing
right or assisting others who exercise the right to retaliate against a person who

has filed a fair housing complaint or assisted in a fair housing investigation.

Since the passage of the Fair Housing Act, people have brought many cases of
housing discrimination to court and have won those legal battles. There has also

been an increase in accessible housing available to individuals with disabilities.

-8-
 

Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 9 of 19 PagelD 9

Recently under the Obama administration, the definition of fair housing
enforcement expanded.

Premises liability claims are considered a specific form of negligence claim
under Florida law. This means that, in order to win a premises liability claim,

Florida law requires you to prove all four elements of a negligence action:
The property owner or manager owed you a duty of care;

The property owner or manager breached the duty of care owed to you;
This breach caused you to suffer injuries;

Actual damage resulted to you.

In Florida, all four of the above-listed elements must be proven by a
preponderance of the evidence in order to prevail on a premises liability claim.
Stated differently, all you must do to bring a successful premises liability claim in
Florida is to present evidence that shows it is more likely than not that the
property owner or manager owed you a duty of care, breached this duty, and

you suffered physical or other economic injuries as a result of this breach.

A premises liability claim has a statute of limitation of four years from the

date of the incident.
760.01 Purposes; construction; title. —

(1) Sections 760.01-760.11 and 509.092 shall be cited as the “Florida Civil
Rights Act of 1992.”

(2) The general purposes of the Florida Civil Rights Act of 1992 are to
secure for all individuals within the state freedom from discrimination because
of race, color, religion, sex, pregnancy, national origin, age, handicap, or marital

status and thereby to protect their interest in personal dignity, to make available

-9-
 

Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 10 of 19 PagelD 10

to the state their full productive capacities, to secure the state against domestic
strive and unrest, to preserve the public safety, health, and general welfare, and

to promote the interests, rights, and privileges of individuals within the state.

(3) The Florida Civil Rights Act of 1992 shall be construed according to
the fair import of its terms and shall be liberally construed to further the general
purposes stated in this section and the special purposes of the particular

provision involved.
Memorandum of Law

1. In January 2018, Plaintiff came into contact with Defendant to lease a three
bedroom apartment for her and her four children. Plaintiff signed a lease
agreement on January 31st, 2018 for a three bedroom apartment in the amount
$995.00 a month.

2. The first issue arose when Plaintiff was misled into a lease agreement with a
doubled security deposit. According to the lease agreement, the security deposit
was suppose to be $995.00 a month, but the payment receipt shows $1990.00 paid
for security deposit and the extra month’s rent obviously included was not
applied anywhere on Plaintiff's, the now known fraud compromised Plaintiff
financial plans for rent. Plaintiff states that no month was comfortable afterwards

Adams & United States v. Matthews (Longview Independent School District August 27, 1970).

3. The next issue was when the Plaintiff had a broken window and it took over a
month to get it fixed. Plaintiff says things were ok for a while although she was
late for rent, rent was paid up until Plaintiff lost her job around May of 2018
(Anderson & United States v. Madison County School District May 1999)

4, Once Plaintiff lost her job around May of 2018, she came in contact with

several agencies to get her rent. Plaintiff says she spoke with someone by the

-10-
 

Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 11 of 19 PagelD 11

name of Rick in July of 2018 at the property’s phone number and he provided
Plaintiff with his email to be emailed a copy of the rental assistance paperwork
Baltimore Neighborhoods, Inc. v. Rommel Builders, Inc. (D. Md.) April 21, 2000.

5. Plaintiff later found out that Rick is the property manager of Defendant.

6. Before the eviction, Plaintiff never received a response from anyone in the

front office again.

According to the Federal Fair Housing Act, a landlord must negotiate with
tenant. The property manager and business owner violated this Act at the time of
applying for an eviction done without negotiating the rental assistance that was
willing to be provided to the Defendant in July of 2018.

7. The next issue arises when Plaintiff was being evicted. At the time of eviction,
whether done legally or not, Colleen (property owner), and Rick(property
manager) came with Deputy Johnston of the Pinellas County Sheriff's Department
on August 17, 2018. Plaintiff asked for her belongings including important
paperwork such as driver's license, social security cards, birth certificates,
divorce proceedings, habitat for humanity application to be a home owner one
day, credit cards and bank cards, clothes, furniture, and business products, as

well as music written by her.

8. On the day the Plaintiff asked for her belongings, she was told no. Defendant
employees were dressed in causal Christian clothing. Plaintiff can identify the
clothing as a religion because she used to own the same type of clothing and

practiced Christian religion.

9. Plaintiff called 911 for help. The 911 operator said she would send someone
for help. The supervisor of the arriving law enforcement came to the scene.

Plaintiff asked the supervisor for the captain because Deputy Johnston and the

-11-
 

Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 12 of 19 PageID 12

landlord still was denying Plaintiff her property.

10. Plaintiff called 911 again when the supervisor was refusing to allow her along
with deputy Johnston to gather her belongings. That’s when a white police
woman showed up. It took her about 5 to 7 minutes to look for me music book as
requested since they all had already refused to give the rest of my belongings.

Afterwards, Plaintiff realized that some of music was missing.

11. Approximately two weeks later, Colleen allowed Plaintiff to get some
clothes, but her business items (puzzles) were already stolen and others were
crumpled into pieces from being put together with puzzle glue and placed in a
bin and left on the table I once worked on for me to see. There was no site of
Plaintiff's purse with her and her children social security cards neither birth

certificate.

12. Afterwards with the assistance of a Clearwater police, Colleen gave Plaintiff
a bill owing $1400 for damages, but not for rent. Defendant also stole the

property of then named Bright house, a cable box in the amount of $303.

13. This eviction occurred after the arrest of Plaintiff’s sexual assaulter and

kidnapper Thomas Michael Brown on June 6, 2018.

14. After the eviction of Plaintiff, the Defendant installed cameras at their

Tuskawilla property.

Punitive Damages

Plaintiff since then has suffered delivery of another child due to major
depression after the loss of everything during the eviction. Plaintiff has also
suffered emotional stress from separation of her four children plus one as a result

of eviction on Plaintiff’s name.
Plaintiff has also suffered physical damages that are quite explicit to be

-12-
 

Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 13 of 19 PagelD 13

spoken on out of embarrassment but Plaintiff is willing to show through exhibits.

Plaintiff is blaming PMMI for the deaths in her family for stealing three
important items that meant the world to her, her globe stress ball, her business
puzzles (count 26) at a value greater than $100,000.00 according to the owner of
then named Creative Creations, and for loss of her place of residence. Since the

occurrence of the theft, plaintiff lost a brother, a cousin, and an aunt medically.

For all Plaintiff and her family has went through for the past three years,
Plaintiff is asking to be compensated $2 billion for damages financially and
physically. As well as for their involvement in covering a crime scene by evicting
me with a hole in the wall in the apartment’s bathroom. Then charging $1400 as
though Plaintiff needed the scene covered. The action of the hole fixing came into
after the police report to Clearwater Police department on Thomas Michael

Brown.
Demands

Plaintiff now suffers an unnecessary eviction according to law on her name

and is wishing to be compensated as allowed by Florida State Law $2 billion.

Plaintiff is requesting criminal charges for Colleen Rigatti, Rick, deputy
Johnston, and the Clearwater supervisor that came out to 1113 Tuskawilla Dr. in

Clearwater, FL, as well as the supervisor's team of four or five police officers.

In the eyes of Florida State law and Plaintiff, the above named parties have
committed reckless endangerment, fraud, grand theft, accessory to kidnap (1
count), destruction of evidence, second degree murder (3 counts), and hate crime

for it all.
1/10/2018-Approval Letter
1/31/2018- Lease Agreement

-13-
 

Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 14 of 19 PageID 14

1/31/2018-Payment Receipt

1/31/2018-Renter’s Insurance

2/24/2018-Lease Statement as of 2/24/2018

3/1/2018- Move in Check List Not Returned (nothing was wrong)
3/6/2018- Current Statement for Laurel Park Apartments
3/7/2018- Past Due Notice

3/8/2018- Past Due Notice

3/9/2018-Past Due Notice

3/10/2018-Past Due Notice

3/11/2018- Past Due Notice

3/12/2018- Past Due Notice

3/13/2018- Past Due Notice (Contradicting payment agreement on late fee went
up to $3 for late fee)

3/14/2018- Past Due Notice

3/15/2018- Past Due Notice

3/16/2018- Past Due Notice

3/16/2018-Payment Confirmed ($1,118.50 March balance $0.00)
3/17/2018-Insurance Cancellation Notice

3/19/2018-Payment Receipt

3/26/2018-Insurance Coverage (informed insurance not due until 4/2/2018)
3/26/2018- Insurance conversation asking for landlord renter’s insurance (Janet

-14-
 

Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 15 of 19 PagelD 15

notice was posted on the door)

3/27 /2018-Lease Statement

3/27/2018- Colleen emailed me mentioning pending cancellation of renter’s
insurance instead of their own company’s insurance information as requested.
3/28/2018- Informed Janet to just add company’s rental insurance
3/28/2018-Colleen sent enrollment form for renter’s Insurance Coverage
4/3/2018-Payment Confirmed- $972.60 (balance April $0.00)

4/3/2018- Colleen complaint about no rental insurance coverage received
(needed by 4/6)

4/4/2018- Past Due Notice ($50 charge after rent is paid for the month of April)
4/4/2018- Payment Receipt

4/5/2018- Past Due Notice

4/6/2018- emailed copy of active renter’s insurance
4/26/2018- Lease Statement (May’s rent balance $1,022.60)
5/4/2018- Past Due Notice

5/5/2018- Past Due Notice

5/6/2018- Past Due Notice

5/7/2018- Past Due Notice

5/8/2018- Past Due Notice

5/9/2018- Past Due Notice

5/10/2018- Past Due Notice

-15-
 

Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 16 of 19 PageID 16

5/11/2018- Past Due Notice
5/12/2018- Past Due Notice
5/13/2018- Past Due Notice
5/14/2018- Past Due Notice
5/15/2018- Past Due Notice
5/16/2018- Past Due Notice
5/17/2018- Past Due Notice
5/18/2018- Past Due Notice
5/19/2018- Past Due Notice
5/20/2018- Past Due Notice
5/21/2018- Past Due Notice
5/22/2018- Past Due Notice
5/22/2018- Past Due Notice
5/23/2018- Past Due Notice
5/24/2018- Past Due Notice
5/25/2018- Past Due Notice
5/26/2018- Past Due Notice
5/27 /2018- Past Due Notice

5/28/2018-( behind on May’s rent; June’s rent shown; at this point Plaintiff had
lost her job and was too emotional blown to think of unemployment as she had

her 2017 income tax on the way in the amount of $7,342.00)

-16-
 

Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 17 of 19 PagelD 17

5/29/2018-Past Due Notice $1630.10 (behind on May rent June Rent shown)
5/30/2018-Past Due Notice

5/31/2018-Past Due Notice

6/4/2018-Past Due Notice (late fee of $50 applied)
6/5/2018-Past Due Notice

6/5/2018-Payment Receipt (6/4/2018 date)
6/6/2018-Past Due Notice

6/7/2018-Past Due Notice

6/8/2018-Past Due Notice- $1398.10

6/9/2018-Past Due Notice

6/10/2018-Past Due Notice

6/11/2018-Past Due Notice

6/11/2018-Payment Receipt ($300 still owe $53 for May)

6/12/2018- Past Due rent (June’s rent plus $53 left from May =$1125 but shows
$1110.00)

6/13/2018-Past Due Notice
6/14/2018-Past Due Notice
6/15/2018-Past Due Notice

6/16/2018- Sent email to colleen informed her I was going through an agency for

my June’s rent due to lost of a job)
6/16/2018- received out of office message to speak with Gary

-17-
 

 

Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 18 of 19 PagelD 18

6/16/2018- Gary responded with email asking for “who I am”
6/16/2018-Past Due Notice

6/16/2018-Email sent back with identification
6/17/2018-Past Due Notice

6/18/2018-Past Due Notice

6/19/2018-Past Due Notice

6/20/2018-Past Due Notice (was told Colleen was no longer property manager

Notice regarding late rent)
6/21/2018-6/24/2018-Past Due Notice
6/24/2018-Past Due Notice
6/25/2018-Past Due Notice

6/25/2018- emailed Gary to keep in contact about June’s rent update (balance
$2,707.10 for some of June, July, August)

No further emails from Gary about rent

6/26/2018- Lease Statement (July’s rent added) balance $2,147

6/26/2018- 6/29/2018-Past Due Notice

6/30/2018-Past due Notice-$1,164.10

7/3/2018-Payment receipt- $500 (May rent completely paid, balance $1,659.10)

7/4/2018--Past Due Notice ($50 late fee balance $1,709.10; $664.10- balance for
June; $1045 balance July 4)

7/5/2018-Past Due Notice (balance $2,212.10 should be $1712.00)

-18-
Case 8:21-cv-01957-WFJ-SPF Document1 Filed 08/16/21 Page 19 of 19 PagelD 19

7/6/2018-7/31/2018-Past Due Notices
7/31/2018-3 month rental assistance from CHAP sent to PMMI
8/1/2018- email to Rick (one introduced as property manager by phone)

(If property manager had signed the rental assistance June, July, and August rent

would have been paid)
8/4/2018-8/13/2018-Past Due Notices

8/13/2018- Past due Notice (Charge for writ Possession on 8/7/2018 (my
daughter's birthday), $90.00 fee, late for August, shows balance of $3452.10
should be less $500)

Submitted ee .
14330 58th St. 58th St. N #4102
Clearwater, FL 33760
Motherof21991@gmail.com

727-288-3196

-19-
